Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/22/2021  has been entered. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-2 and 20, 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-2 and 20, 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In this case,  claim 1 recites “A Cu containing catalyst,  prior to being reduced which contains CuO,  at least one auxiliary metal ……, an alkali metal,   optionally a binder ; at least one ketone additive selected from a ketone represented by  formula (II) and a ketone represented by formula (II’) , and optionally a solvent, ……. wherein calculated by weight and based on the total weight of said Cu-containing catalyst, said catalyst containing 30-60% of CuO, 10-45% of said at least one auxiliary metal (as oxide), 1-0-30% of said binder….,  and relative 100 parts by weight of said Cu-containing catalyst said ketone additive preferably 0.1-20 parts by weight, and said solvent comprises 30 parts by weight or less.  0-30% of optionally a binder (on a dry basis and as oxide), and (2-1) contacting a ketone represented by formula (II) with said catalyst precursor  to produce said Cu containing catalyst … linear or branched alkyl,  or  (1’) producing a catalyst precursor ,  wherein said catalyst precursor (calculated by weight and based on the total weight of said catalyst precursor) contains  30-60% of CuO, 10-45% of   at least one auxiliary metal …… , optionally an alkali metal and 0-30% of optionally a binder (on a dry basis and as oxide), and  (2-2) contacting a mixture of ketone represented by formula (II), a solvent and optionally an alkali metal precursor with said catalyst precursor  to produce said Cu-containing catalyst , …… (2-3) optionally drying said Cu-containing catalyst ….  the amount of said alkali metal precursor (as oxide) in such amount that said Cu-containing catalyst (calculated by weight and based on the total weight of said Cu-containing catalyst) contains 1-10% of an alkali metal (as oxide)”,    firstly,   the instant claim recites a copper containing catalyst,   and  also recites an  intermediate catalyst (before being reduced), including CuO,  auxiliary metal, alkali metal, optionally a binder,  at least one ketone additive selected from a ketone represented by  formula (II) and a ketone represented by formula (II’) , and optionally a solvent;  and at the same time also requires  contacting a ketone represented by formula (II) with said catalyst precursor  to produce said Cu containing catalyst,    such language is very confusing for one of ordinary skill in the art because one of ordinary skill in the art is uncertain whether applicant is claiming a copper containing catalyst or is intended to claim  an selected from a ketone represented by  formula (II) and a ketone represented by formula (II’), or  a copper containing catalyst only need be contacted with a ketone represented by formula (II).  Thirdly, the underlined  “0-30% of said binder” and  the underlined  “0-30% of optionally a binder (on a dry basis and as oxide)”  appears redundant. Hence, the metes and bounds of such claimed limitation cannot be ascertained.  Based on the instant specification(see specification page 31 lines 17-24, page 32 lines 8-15, page 33 lines 12-19, page 40 lines 2-10, example 2, page 40 lines 24-31 ), it appears to one of ordinary skill in the art  such intermediate catalyst needs contacting with a mixture of ketone additive, and ketone contacted intermediate catalyst further going through a reducing step  to form a final copper containing catalyst,   if applicant intends to claim a copper containing catalyst produced by using such intermediate catalyst,    applicant is kindly reminded to write a copper containing catalyst product by a process including contacting an intermediate catalyst with ketone additive,  reducing ketone additive contacted intermediate catalyst to form a copper containing catalyst. 
or  (1’) producing a catalyst precursor , wherein said catalyst precursor (calculated by weight and based on the total weight of said catalyst precursor) contains  30-60% of CuO, 10-45% of   at least one auxiliary metal….  and  (2-2) contacting a mixture of ketone represented by formula (II), a solvent and optionally an alkali metal precursor with said catalyst precursor  to produce said Cu-containing catalyst , …… (2-3) optionally drying said Cu-containing catalyst  …. the amount of said alkali metal precursor (as oxide) in such amount that said Cu-containing catalyst (calculated by weight and based on the total weight of said Cu-containing catalyst) contains 1-10% of an alkali metal (as oxide)”, wherein such claim language is more confusing for one of ordinary skill in the art because it  appears to recites a process of producing a catalyst,  but claim 1 already recites “ A Cu containing catalyst”.  Hence, the metes and bounds such limitation cannot be ascertained.   If applicant intends to recites a  Cu containing catalyst produced by such process steps, applicant is kindly reminded to  clarify such language with proper product by process language such as  “a  Cu containing catalyst is produced by a process including  preparing a catalyst precursor…. contacting the catalyst precursor with a ketone additive, a solvent and optionally an alkali metal, reducing the ketone additive contacted catalyst precursor to form a copper containing catalyst”. 
All claim 1’s depending claims are rejected for same reasons.  	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2 and 20, 32  are rejected under 35 U.S.C. 103 as obvious over Su et al. (CN1289638A) (For applicant’s convenience, machine translation has been used for   citations) in view of Zheng (Conversion of 2,3 –Butanediol to Butenes over Bifuncational Catalysts in a Single Reactor, Journal of Catalysis, Vol 330, 2015,  page 222-237). 	
Su et al teaches a copper containing catalyst composition (before reduced state) comprising content 30% -60% copper oxide, 10% -45% promoter component oxide, 10% -30% alumina (reads onto the claimed binder), 0.3% ~ 3.0% of alkali metal oxides (claim 26, 27) wherein the promoter component is one or more of zinc, magnesium, calcium, manganese, chromium, and iron, where such catalyst need be reduced before use (claim 24, translation Detailed Description page 5 3rd last para., Finished Catalyst preparation example 1-5). 
Regarding claim 1, Su does not expressly teach the copper containing catalyst comprising the claimed ketone. 
However,  Su teaches such copper containing catalyst can be used  in hydrogenation and dehydrogenation reactions for a long time, for example hydrogenation of carbonyl compounds and the dehydrogenation of alcohols to produce aldehyde and ketones (translation Detailed Description page 1 2nd last para., page 2 2nd para.).   It would have been obvious for one of ordinary skill in the art that Su disclosed 
Zheng teaches copper containing catalyst can be used for its converting 2,3-butanediol ( one type of alcohol) to butenes because of its excellent hydrogenation performance (page 223 2nd, 3rd para.) wherein during such process 3-hydoxyl-2-butanone (C4H8O) (i.e. acetoin) will be produced (table 3, page 230 3rd para.). 
 It would have been obvious for one of ordinary skill in the art to adopt Su disclosed copper containing catalyst to practice Zheng disclosed process for using copper containing catalyst’s excellent hydrogenation activity thus obtaining desired valuable end product.  Correspondingly, it would have been obvious for one of ordinary skill in the art that such acetoin is contacting with a copper containing catalyst during conversion process,  wherein certain amount of acetoin  will be adsorbed, adsorbed and presented onto copper containing catalyst. 
Regarding claim 2, such limitations are met as discussed above.   Furthermore, MPEP states that “differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical” (See MPEP §2144.05 II).  
Regarding claim 20,  Su already teaches CuO, auxiliary metal as that of instantly claimed , alkali metal oxide as discussed above. As for the claimed binder, it is noted that instant claim 1 recites “an optional binder”, hence, such binder does not need be  presented thereof.  Furthermore, Su also teaches binder being alumina (description page 6 third para. third line). As for the claimed solvent,  it is noted that instant claim 1 recites  such solvent being 30 parts by weight or less and being used for contacting an 
Regarding claim 23,   Zhang already teaches 3-hydoxyl-2-butanone (C4H8O) (i.e. acetoin)  will be contacted with Cu containing catalyst, hence such limitations are met as discussed above. 
Response to Arguments
Applicant’s arguments filed on 02/22/2021 have been fully considered but they are moot in view of current rejections. 
In response to applicant’s arguments about Su disclosed catalyst not containing the claimed ketone additive (acetoin), the office recognized such deficiency and hence, a secondary reference Zheng is applied to remedy with such deficiency as set forth in 
In response to applicant’s arguments about Su disclosed catalyst need be reduced before using and Su disclosed CuO being fully reduced to copper because reduction being carried out under the hydrogen concentration at the outlet remain unchanged until the reactor produces no water and also based from evidence of Zheng’s dissertation (Fig. 2.6, page 30 lines 10-14),  first of all, instantly claimed catalyst composition appears requiring a reducing step before using as well.   Secondly,  any chemical reaction having a limit, even if Su disclosed CuO being reduced till hydrogenation concentration at the outlet remain unchanged until reactor produces no water,  hence,  Su disclosed catalyst appears containing both  CuO  and  Cu after reducing,  still such copper containing catalyst being contacted with acetoin of Zheng, hence, a copper 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, for example, Uzio to US2009/0226357 discloses using organic reducing agent including ketone ([0044])  to produce nanoparticles including copper ([0034]).   Gremmelmaler discloses a process of using copper containing catalyst  which has been activated (reduced)  to generate  alkoxyketones (abstract, col. 1 lines 4-58) wherein such copper containing catalyst  can be copper oxide or mixtures of copper oxide with other metal oxides, such as chromium oxide and zinc oxide, which can contain further additives such as alkaline-earth oxides and alkali oxides, e.g. barium oxide or sodium oxide (col. 2 lines 3-10). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUN LI whose telephone number is (571)270-5858.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUN LI/           Primary Examiner, Art Unit 1796